  Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 1 of 28 PageID #: 1



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


LUMINATI NETWORKS LTD.

               Plaintiff,

       v.                                            Case No.
BI SCIENCE INC.,                                     JURY TRIAL DEMANDED
               Defendant.




                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff, Luminati Networks Ltd. (“Luminati”) brings this action under the patent laws of

the United States, Title 35 of the United States Code, and makes the following allegations against

BI Science Inc. (“BI Science” or “Defendant”):

                                        THE PARTIES


       1.      Plaintiff Luminati is an Israeli company having a principal place of business at 3

Hamahshev St., Netanya 42507, ISRAEL.

       2.      Upon information and belief, Defendant BI Science is an Israeli corporation

headquartered at 6 Hanechoshet St., Tel Aviv, 6971070, ISRAEL.

                                JURISDICTION AND VENUE

       3.      This is an action for patent infringement under the patent laws of the United States

of America, 35 U.S.C. § 1, et seq.

       4.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).
  Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 2 of 28 PageID #: 2



       5.      This Court has personal jurisdiction over BI Science because it, directly or through

its subsidiaries, divisions, groups, or distributors, has sufficient minimum contacts with this forum

as a result of business conducted within the State of Texas, and/or pursuant to Fed. R. Civ. P.

4(k)(2). On information and belief, BI Science transacts substantial business in the State of Texas,

directly or through agents, including: (i) at least some of the infringement alleged herein in the

United States occurring in Texas, and (ii) regularly does or solicits business in Texas, engages in

other persistent courses of conduct, maintains continuous and systematic contacts within this

Judicial District, purposefully avails itself of the privilege of doing business in Texas, and/or

derives substantial revenue from services provided in Texas. For example, on information and

belief, BI Science utilizes software, which is, inter alia, the subject of the infringement alleged

herein, that routes internet communications through user devices having IP addresses serving as

residential proxies located in the State of Texas, as well as this Judicial District, permitting BI

Science to include user devices in this Judicial District as part of BI Science’s residential proxy

service.

       6.      Following Brunette Machine Works v. Kockum Industries, Inc., 406 U.S. 706

1972), venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b) at least because,

upon information and belief, BI Science is a foreign entity.

                                  FACTUAL ALLEGATIONS

       7.      Derry Shribman and Ofer Vilenski are the named inventors of a number of patents,

including U.S. Patent Nos. 9,241,044 (“’044 Patent”) and divisional 9,742,866 (“’866 Patent”)

(collectively the “Asserted Patents”).

       8.      The Asserted Patents are directed toward methods for fetching content over the

Internet through the use of intermediary tunneling devices. Luminati identifies its patents on its




                                                 2
  Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 3 of 28 PageID #: 3



website at https://luminati.io/patent-marking#system-and-method-for-streaming-content-from-

multiple-servers.

        9.      The Asserted Patents were assigned to Hola Networks Ltd. (“Hola”). Hola has

subsequently changed its name to Luminati Ltd., before changing its name to Luminati Networks

Ltd., the Plaintiff in this action.

        10.     Luminati, formerly known as Hola, provides a cloud service connecting tens of

millions of devices over the Internet through a proxy-based network. Each participating device

allows the network to utilize a small fraction of that device’s idle time for the network. Luminati

utilizes this network to provide proxy-based services to businesses.

        11.     Since 2014, Luminati has offered proxy-based services relying on its “Residential

Proxy Network” that practice one or more claims of the Asserted Patents. Luminati permits its

business customers to utilize its residential proxy network to access data over the Internet using

residential IP addresses from various localities as required by the customers. These residential IP

addresses provide businesses with a number of advantages. For example, Luminati’s customers

may use this network to anonymously compare prices leading to more transparency and lower

prices for consumers. Luminati’s customer’s may also use residential proxy addresses to test their

web sites from any city in the world. Prior to and separate from the technology at issue in this

case, Hola provided a Virtual Private Network (“VPN”) service called HolaVPN.

        12.     Luminati, formerly known as Hola, has a number of investor shareholders. One of

these investors, iAngels Crowd Ltd. In Trust (“iAngels”), executed an Agreement to be Bound by

an April 15, 2015 Amended and Restated shareholders Rights Agreement on July 14, 2015. This

Agreement to be Bound was signed by Shelly Hod Moyal, founding partner of iAngels. As the

representative for the shareholder iAngels, Ms. Moyal had access to Luminati confidential




                                                3
  Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 4 of 28 PageID #: 4



information and know-how. Upon information and belief, Ms. Moyal was aware of Luminati’s

intellectual property (including trade secrets and know-how), including the pending patent

applications that resulted in the Asserted Patents.

       13.     Upon information and belief, as a condition for iAngels to invest in Luminati, Ms.

Moyal’s husband, Kfir Moyal, conducted technical due diligence at Hola on behalf of iAngels in

May 2015. Upon information and belief, in this role Mr. Moyal also had access to Luminati’s

confidential information as well as Luminati’s intellectual property (including trade secrets and

know-how), including the then pending patent applications that resulted in the Asserted Patents

and financial records regarding Luminati’s residential proxy service. Upon information and belief,

Mr. and Ms. Moyal knew of the pending patent applications that resulted in the Asserted Patents

and were aware of Luminati’s commercial success resulting from its residential proxy network

services. Upon information and belief, Mr. Moyal did not disclose that BI Science had a residential

proxy service or intended to offer a residential proxy service prior to or during the performance of

due diligence on behalf of iAngels.

       14.     Upon information and belief, Kfir Moyal and Assaf Toval, founded BI Science in

2009. Upon information and belief, as early as October 14, 2014 Mr. Moyal approached Luminati

as a purported customer seeking information regarding Luminati’s residential proxy service. Upon

information and belief, BI Science subsequently tested Luminati’s residential proxy service as part

of a free trial. Upon information and belief, at some time after Mr. Moyal became aware of the

patent applications that resulted in the Asserted Patents and Luminati’s commercial success with

its residential proxy network services, BI Science decided to provide a residential proxy service.

Upon information and belief, BI Science had decided to provide this service as early as May 2017

having estimated that switching to a residential proxy service from a server-based service could




                                                  4
  Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 5 of 28 PageID #: 5



dramatically reduce BI Science’s ongoing server costs and provide BI Science with new revenue

streams from this capability. Upon information and belief, BI Science introduced its own

residential proxy service under the “GeoSurf” brand by July 2017.

       15.     Alon Ghelber, Samuel Levy, and Vadim Feldman each entered into a Personal

Employment Agreement (“Employment Agreement”) with Hola Networks Ltd., now known as

Luminati, on December 18, 2014, March 1, 2015, and March 3, 2015 respectively. The terms of

the Employment Agreement include a confidentiality provision obligating the employee to keep

in confidence Luminati’s proprietary information. The Employment Agreement also includes a

non-compete clause prohibiting the employee from accepting employment with a company

offering competing services within twelve months of the termination of employment with

Luminati.

       16.     Luminati terminated employment of Mr. Ghelber and Mr. Feldman on February 2,

2017 and February 20, 2017 respectively. Mr. Levy terminated his employment with Luminati on

February 8, 2017. These employees had access to Luminati confidential know-how and trade

secrets, including client lists, client records, client data usage, accounts receivable documents,

business plans, marketing research, technical documents related to the architecture of Luminati’s

residential proxy network, and related work product. Luminati’s residential proxy service is

intended for use in interstate or foreign commerce. Upon information and belief, BI Science

subsequently hired these three individuals in 2017 within months of their termination by Luminati.

Upon information and belief, BI Science hired Mr. Levy in May 2017 followed by Mr. Feldman

in June 2017, which was approximately on or after BI Science decided to offer the residential

proxy service. Upon information and belief, BI Science also hired Mr. Ghelber in 2017. Upon

information and belief, BI Science hired these former Luminati employees despite the non-




                                                5
  Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 6 of 28 PageID #: 6



compete clause of the Employment Agreements or was willfully blind to these former Luminati

employees being subject to such a provision. Upon information and belief, BI Science hired these

former Luminati employees knowing them to be former Luminati employees with knowledge of

Luminati’s trade secrets including confidential information related to Luminati’s residential proxy

service. Upon information and belief, BI Science hired these former Luminati salespeople for the

purposes of selling BI Science’s competing “Geosurf” residential proxy service. Upon information

and belief, the former Luminati employees have touted their experience with Luminati as part of

their approach to Luminati clients offering the “GeoSurf” service as an alternative in competition

with Luminati’s residential proxy service. Upon information and belief, Luminati’s former

employees employed Luminati’s confidential trade secrets on behalf of BI Science in furtherance

of the competing “Geosurf” residential proxy service. Upon information and belief, Luminati lost

customers for its residential proxy service to BI Science’s competing Geosurf service.

       17.     By July 2017, Luminati learned that BI Science had hired its three former

employees and started offering a residential proxy service through Geosurf. On July 12, 2017, Mr.

Vilenski sent an email to Ms. Moyal requesting that Ms. Moyal collect and provide information

about Mr. Moyal’s competing business, including its employment of Luminati’s three former sales

people. Mr. Vilenski specifically noted that Mr. Moyal gained detailed information from Mr.

Vilenski as an advisor to Ms. Moyal, without Ms. Moyal disclosing that Mr. Moyal is involved in

or is running a competing business. On August 14, 2017, Mr. Vilenski sent a follow-up email to

Ms. Moyal demanding that Mr. Moyal stop providing residential proxy services through GeoSurf.

       18.     On February 8, 2018, Or Lenchner, then VP of Luminati and currently Luminati

CEO, sent a letter to Mr. Moyal informing Mr. Moyal that Luminati had become aware that BI

Science was developing, using, offering for sale or selling products and services in the field of




                                                6
  Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 7 of 28 PageID #: 7



VPN services based on residential IP peers, such as the GeoSurf service. Mr. Lenchner notified

BI Science that Luminati owns intellectual property within this field including specifically the

’866 Patent attached to that letter in addition to other related patents and patent applications. Mr.

Lenchner invited BI Science to enter into licensing discussions to cover past and future use of this

intellectual property by BI Science. BI Science responded on March 8, 2018 in a letter from BI

Science’s outside counsel Asaf Biger.

       19.     On April 16, 2018, Mr. Toval sent an email to Mr. Lenchner requesting a meeting

to discuss potential licensing of Luminati’s software patents, that resulted in a meeting on April

30, 2018. On May 13, 2018, Mr. Lenchner sent a follow-up email with an attached request for

information to promote licensing discussions. Mr. Toval sent a response on May 31, 2018

indicating that BI Science was unable to provide such information. Following additional efforts

by Mr. Lenchner to propose a framework for a licensing agreement, Mr. Toval sent an email

response on June 18, 2018 agreeing to review the framework and provide feedback, but BI Science

has not done so.

       20.     Upon information and belief, BI Science offers large-scale data harvesting products

and services under the GeoSurf brand. https://www.GeoSurf.com/products/residential-ips/. Upon

information and belief, this includes a residential proxy network with millions of residential IP

addresses from more than 192 countries. id. Upon information and belief, the IP addresses of

these residential proxies are assigned by a standard Internet Service Provider (ISP) to a homeowner

or other residential or mobile user. id. Upon information and belief, this residential proxy network

is used to access content over the Internet, wherein that content may be divided into portions, each

of which includes part of the content and its own content identifier.




                                                 7
  Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 8 of 28 PageID #: 8




https://www.GeoSurf.com/products/residential-ips/




https://www.GeoSurf.com/products/residential-ips/




https://www.GeoSurf.com/resources/faq/#ac_15174_collapse1




                                              8
  Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 9 of 28 PageID #: 9




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15171_collapse4




https://www.GeoSurf.com/resources/faq/#ac_15216_collapse4




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15171_collapse1




                                             9
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 10 of 28 PageID #: 10



Upon information and belief, some of these user devices serving as residential proxies (and

associated with respective IP addresses) are located in the Eastern District of Texas.

       21.     Upon information and belief, the residential proxy network used as part of the

GeoSurf service is based upon numerous user devices, each of which is a client device identifiable

over the Internet by an IP address. Upon information and belief, a server (“First Server”) is

operated by BI Science and/or a third party having a contractual obligation to BI Science to

implement residential proxy network requests sent by BI Science. BI Science touts itself as owning

all the servers in the GeoSurf network. However, upon information and belief, BI Science may

contract with a third-party, such as Jetstar Media and/or Microleaves Ltd., to implement its

GeoSurf residential proxy network. Upon information and belief, whether BI Science owns the

First Server or contracts with a third-party to operate the First Server, BI Science directs and

controls the First Server to implement the GeoSurf residential proxy service.




https://www.GeoSurf.com/resources/faq/#ac_15174_collapse5

       22.     Upon information and belief, software (“Server Software”) is executed that

implements the GeoSurf service. Upon information and belief, BI Science directs and controls the

operation of the Server Software to the extent that the Server Software implements the GeoSurf

service. For example, upon information and belief, BI Science can direct and control the GeoSurf

service to select residential proxy devices located within a specific state or city and can determine




                                                 10
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 11 of 28 PageID #: 11



how long a given proxy device will be utilized for a given session, which is referred to as sticky

residential IPs and session persistence.




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15171_collapse4




https://www.GeoSurf.com/resources/faq/#ac_15216_collapse4




                                               11
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 12 of 28 PageID #: 12




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15062_collapse1

       23.     Upon information and belief, each user device in the residential proxy network

sends its respective identifier to the First Server, which stores these identifiers. Upon information

and belief, to the extent that BI Science has contractual relationship(s) with one or more third

parties that provide server services, BI Science directs and/or controls these third-party servers to

implement its residential proxy network for the GeoSurf service through the third-party servers

and user devices included in the residential proxy network. Upon information and belief, as part

of the GeoSurf service, BI Science provides a device designated as a ‘Gateway’, which




                                                 12
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 13 of 28 PageID #: 13



authenticates the user devices of BI Science customers and controls the access and operation of

requests and responses through the one or more third-party proxy residential networks directed

and controlled by BI Science, and is in continuous communication with the Server Software.




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15054_collapse1




                                              13
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 14 of 28 PageID #: 14



https://www.GeoSurf.com/resources/faq/#ac_15217_collapse4




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15173_collapse6




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15173_collapse3

       24.     Upon information and belief, BI Science has developed or is developing the

software to be used in the user devices as part of the GeoSurf service by integration with different

third-party software applications, including at least GSA search engine ranker, Foxy Proxy, AIO




                                                14
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 15 of 28 PageID #: 15



Sneakers Bot, EasyCopy sneakers bot, NikeSlayer, BretterNikeBot (BNB), Supreme Bot, Another

Nike Bot, Sneaker Bot 2.0, and StubTabs.




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15171_collapse4

       25.    Upon information and belief, a GeoSurf customer may utilize the GeoSurf

residential proxy network by sending a request (“First Request”) from the GeoSurf customer’s

device through the GeoSurf Gateway, either of which could serve as the first device (“First

Device”), to the above First Server, which responds by sending the IP address (“Second

Identifier”) corresponding to one of a group of client devices in the proxy network, any one of

which may serve as a proxy device (“Second Device”), back to the First Device.




                                              15
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 16 of 28 PageID #: 16




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15062_collapse2

       26.     Upon information and belief, having received the Second Identifier, the First

Device may then send a request (“Second Request”) to the Second Device for specific Internet

data (“First Content”) identified by an identifier (“Content Identifier”) from a target server

(“Second Server”) identified by its own identifier (“Third Identifier”), which is forwarded by the

Second Device to the Second Server. Upon information and belief, the target Second Server

responds to the forwarded Second Request by sending the First Content to the Second Device,

which is then forwarded back to the First Device. Upon information and belief, to the extent that

the requested content may be divided into portions or slices, the GeoSurf customer’s device, which

is a First Device, can construct the content from the plurality of Content Slices.




                                                 16
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 17 of 28 PageID #: 17




https://vimeo.com/250282014 (Time: 00:47 sec to 01:20 sec)




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15173_collapse6




                                               17
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 18 of 28 PageID #: 18




https://www.GeoSurf.com/resources/residential-ips-integration-guide/#ac_15172_collapse1

       27.     The use of the residential proxy network permits anonymity to GeoSurf customers,

for example for engaging in activities such as web crawling without disclosing the customer’s

identity to the targeted web sites.

                                                COUNT I
                                      (Infringement of the ’044 Patent)

       28.     Luminati repeats and re-alleges the allegations contained in paragraphs 1-26 of this

Complaint as if fully set forth herein.

       29.     The ’044 Patent entitled “System and Method for Improving Internet

Communication by Using Intermediate Nodes” was duly and legally issued by the U.S. Patent and

Trademark Office on January 19, 2016, from Application No. 14/468,836 filed on August 26,



                                                 18
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 19 of 28 PageID #: 19



2014, claiming priority to provisional applications 61/870,815 filed on August 28, 2013. A true

and accurate copy of the ’044 Patent is attached hereto as Exhibit A.

       30.      Each and every claim of the ’044 Patent is valid and enforceable, and each enjoys

a statutory presumption of validity under 35 U.S.C. § 282.

       31.      Luminati exclusively owns all rights, title, and interest in and to the ’044 Patent and

possesses the exclusive right of recovery, including the exclusive right to recover for past

infringement.

       32.      Claim 81 of the ’044 Patent recites:

       Claim 81. A method for fetching over the Internet a first content, identified by a
             first content identifier, by a first device, identified in the Internet by a first
             identifier, from a second server identified in the Internet by a third identifier
             via a second device identified in the Internet by a second identifier, using a
             first server, the method comprising the steps of:
             (a) sending the first identifier to the first server;
             (b) sending a first request to the first server;
             (c) receiving the second identifier from the first server;
             (d) sending a second request to the second device using the second
             identifier, the second request includes the first content identifier and the
             third identifier; and
             (e) receiving the first content from the second device.

       33.      As described above in paragraphs 19 to 22, upon information and belief, BI

Science’s proxy residential network used for the GeoSurf service comprises numerous devices

each of which is identifiable by its own IP address (“identifier”), which are stored on servers

through the execution of Server Software under the control and/or direction of BI Science.

Consequently, BI Science’s GeoSurf proxy residential network would comprise at least a First

Device and a Second Device with their corresponding First Identifier and Second Identifier and a

First Server.

       34.      As described above in paragraphs 19-25, upon information and belief, this network

would permit a user to access Internet content (“First Content”), identifiable by a content identifier



                                                  19
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 20 of 28 PageID #: 20



such as a URL (“First Content Identifier”) from a target server (“Second Server”), identifiable by

its own corresponding IP address (“Third Identifier”).

       35.     As described above in paragraphs 19-25, upon information and belief, the GeoSurf

customer sends a request with its corresponding IP address to the GeoSurf Gateway which

forwards the request to the “First Server.” At least the GeoSurf Gateway can serve as a “First

Device” with the First Server storing the corresponding IP address (“First Identifier”) of that “First

Device.”

       36.     As described above in paragraphs 19-25, upon information and belief, a GeoSurf

customer can utilize its device to send a request (“First Request”) through the GeoSurf Gateway,

with at least the Gateway serving as the first device (“First Device”), to the First Server, causing

the First Server to respond by sending the Second Identifier back to the First Device. Upon

information and belief, a second request (“Second Request”), comprising a First Content Identifier

and a Third Identifier to the Second Device, is then sent from the First Device to the Second Server

using the Second Identifier. Upon information and belief, the Second Server responds by sending

the requested First Content to the Second Device, which is forwarded back to the First Device.

       37.     Upon information and belief, BI Science has had actual notice of the ’044 Patent

since at least January 8, 2018, and has known, including by way of communications on and since

that date and this lawsuit, that implementation of its GeoSurf residential proxy service would

infringe at least claim 81 of the ’044 Patent.

       38.     BI Science has been and is now directly infringing, literally and/or under the

doctrine of equivalents, one or more claims, including at least claim 81 of the ’044 Patent, by

implementing its residential proxy service in the United States without authority and/or license

from Luminati and is liable to Luminati under 35 U.S.C. § 271(a).




                                                 20
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 21 of 28 PageID #: 21



       39.     BI Science has been and is now indirectly infringing, literally and/or under the

doctrine of equivalents, one or more claims, including at least claim 81 of the ’044 Patent, by

providing this residential proxy service to its customers knowing that the use of such service

infringes these claims in the United States without authority and/or license from Luminati and is

liable to Luminati under 35 U.S.C. § 271(b).

       40.     As a result of BI Science’s infringement of the ’044 Patent, Luminati has suffered

and continues to suffer damages. Thus, Luminati is entitled to recover from BI Science the

damages Luminati sustained as a result of BI Science’s wrongful and infringing acts in an amount

no less than its lost profits and/or a reasonable royalty, together with interest and costs fixed by

this Court under 35 U.S.C. § 284.

       41.     Luminati has suffered damage because of the infringing activities of BI Science, its

officers, agents, servants, employees, associates, partners, and other persons who are in active

concert or participation therewith, and Luminati will continue to suffer irreparable harm for which

there is no adequate remedy at law unless BI Science’s infringing activities are preliminarily and

permanently enjoined by this Court.

       42.     BI Science’s infringement of the ’044 Patent was, is, and continues to be deliberate

and willful because BI Science was and is on notice of the ’044 Patent at least as early as January

8, 2018, yet it continued and continues to infringe the ’044 Patent.

                                               COUNT II
                                     (Infringement of the ’866 Patent)

       43.     Luminati repeats and re-alleges the allegations contained in paragraphs 1-41 of this

Complaint as if fully set forth herein.

       44.     The ’866 Patent entitled “System and Method for Improving Internet

Communication by Using Intermediate Nodes” was duly and legally issued by the U.S. Patent and



                                                21
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 22 of 28 PageID #: 22



Trademark Office on August 22, 2017 from Application No. 14/930,894 filed on August 22, 2017,

a divisional of Application No. 14/468,836 that issued as the ’044 Patent, both of which claim

priority to provisional applications 61/870,815 filed on August 28, 2013. A true and accurate copy

of the ’866 Patent is attached hereto as Exhibit B.

       45.      Each and every claim of the ’866 Patent is valid and enforceable, and each enjoys

a statutory presumption of validity under 35 U.S.C. § 282.

       46.      Luminati exclusively owns all rights, title, and interest in and to the ’866 Patent and

possesses the exclusive right of recovery, including the exclusive right to recover for past

infringement.

       47.      Claim 15 of the ’866 Patent recites:

       Claim 15. A method for fetching a content over the Internet from a first server
             identified in the Internet by a second identifier via a group of multiple
             devices, each identified in the Internet by an associated group device
             identifier, the method comprising the step of partitioning the content into a
             plurality of content slices, each content slice containing at least part of the
             content, and identified using a content slice identifier, and for each of the
             content slices, comprising the steps of:
             (a) selecting a device from the group;
             (b) sending over the Internet a first request to the selected device using the
             group device identifier of the selected device, the first request including the
             content slice identifier and the second identifier;
             (c) in response to receiving the sent first request by the selected device,
             receiving over the Internet the content slice from the selected device; and
             wherein the method further comprising the step of constructing the content
             from the received plurality of content slices, and
             wherein each of the devices in the group is a client device.

       48.      As described above in paragraphs 19 to 22, upon information and belief, BI

Science’s GeoSurf proxy residential network comprises numerous devices, each of which is a

client device identifiable by its own identifier. Upon information and belief, BI Science’s GeoSurf

proxy residential network permits BI Science’s customers to request content from the customer’s

device through the GeoSurf Gateway, which forwards such requests through a server and proxy



                                                  22
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 23 of 28 PageID #: 23



residential user device (“Selected Device”) to a target server (“First Server”), which is identifiable

by its own IP address (“Second Identifier”). The Selected Device is selected from a group of client

devices (“Group”), each of which has its own IP address (“Group Device Identifier”. As further

described above, this content may be divided into portions (“Content Slices”) identifiable by their

own identifiers (“Content Slice Identifier”).

       49.     As described above in paragraphs 19-25, upon information and belief, the GeoSurf

service permits the GeoSurf customer to select a proxy user device from the Group and send a

request (“First Request”) over the Internet to the Selected Device using the selected device IP

address (“Group Device Identifier of the Selected Device”). This First Request includes the

Content Slice Identifier and Second Identifier.

       50.     As described above in paragraphs 19-25, upon information and belief, the above

Selected Device responds to the First Request by sending the request to the First Server with the

Content Slice Identifier. The First Server responds by sending the requested Content Slice to the

Selected Device, which forwards the Content Slice through the GeoSurf Gateway to the device of

the GeoSurf customer, which is a client device. The client device of the GeoSurf customer then

constructs the content from the plurality of Content Slices.

       51.     BI Science has had actual notice of the ’866 Patent since at least January 8, 2018,

and has known, including by way of communications on and since that date and this lawsuit, that

implementation of its GeoSurf residential proxy service would infringe at least claim 15 of the

’866 Patent.

       52.     BI Science has been and is now directly infringing, literally and/or under the

doctrine of equivalents, one or more claims, including at least claim 15 of the ’866 Patent, by




                                                  23
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 24 of 28 PageID #: 24



implementing its residential proxy service in the United States without authority and/or license

from Luminati and is liable to Luminati under 35 U.S.C. § 271(a).

       53.     BI Science has been and is now indirectly infringing, literally and/or under the

doctrine of equivalents, one or more claims, including at least claim 15 of the ’866 Patent, by

providing this residential proxy service to its customers knowing that the use of such service

infringes these claims in the United States without authority and/or license from Luminati and is

liable to Luminati under 35 U.S.C. § 271(b).

       54.     As a result of BI Science’s infringement of the ’866 Patent, Luminati has suffered

and continues to suffer damages. Thus, Luminati is entitled to recover from BI Science the

damages Luminati sustained as a result of BI Science’s wrongful and infringing acts in an amount

no less than its lost profits and/or a reasonable royalty, together with interest and costs fixed by

this Court under 35 U.S.C. § 284.

       55.     Luminati has suffered damage because of the infringing activities of BI Science, its

officers, agents, servants, employees, associates, partners, and other persons who are in active

concert or participation therewith, and Luminati will continue to suffer irreparable harm for which

there is no adequate remedy at law unless BI Science’s infringing activities are preliminarily and

permanently enjoined by this Court.

       56.     BI Science’s infringement of the ’866 Patent was, is, and continues to be deliberate

and willful because BI Science was and is on notice of the ’866 Patent at least as early as January

8, 2018, yet it continued and continues to infringe the ’866 Patent.

                                           COUNT III
                (Tortious Interference with Luminati’s Employment Agreements)

       57.     Luminati repeats and re-alleges the allegations contained in paragraphs 1-56 of this

Complaint as if fully set forth herein.



                                                24
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 25 of 28 PageID #: 25



       58.     Hola Networks Ltd., now known as Luminati, had entered into Employment

Agreements with each of three former Luminati employees Alon Ghelber, Samuel Levy, and

Vadim Feldman (“Former Luminati Employees”), which include confidentiality and non-compete

clauses prohibiting each of the these employees from disclosing information confidential to

Luminati and from accepting employment with a company offering competing services within

twelve months of the termination of employment with Luminati.

       59.     BI Science intentionally and willfully interfered with the Employment Agreements

having hired the Former Luminati Employees shortly after termination of their employment by

Luminati knowing that they had been employed by Luminati as salesmen for the Luminati

residential proxy service. BI Science knew or should have known that the hiring of the Former

Luminati Employees to sell BI Science’s competing Geosurf service caused the Former Luminati

Employees to violate at least the non-compete clause of their Employment Agreements.

       60.     Luminati has suffered damages and BI Science has been unjustly enriched as

Luminati lost business to BI Science’s competing GeoSurf service. BI Science’s interference with

the Employment Agreements and hiring of the Former Luminati Employees was the proximate

cause of this lost business.

                                         COUNT IV
         (Misappropriation of Trade Secret Under Federal Defense of Trade Secret Act)

       61.     Luminati repeats and re-alleges the allegations contained in paragraphs 1-61 of this

Complaint as if fully set forth herein.

       62.     Luminati takes reasonable measures to protect the confidentiality of valuable trade

secrets related to its residential proxy service, including the requirement that its employees protect

the confidentiality of Luminati trade secrets. This non-public information has actual independent

economic value derived from Luminati’s experience in the residential proxy service field.



                                                 25
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 26 of 28 PageID #: 26



       63.      Luminati’s residential proxy service is intended for use in interstate or foreign

commerce.

       64.      Upon information and belief, BI Science misappropriated Luminati’s trade secrets

by hiring Luminati’s former employees, knowing that each of them had access to Luminati’s trade

secrets related to Luminati’s residential proxy service as well as a duty to preserve the

confidentiality of Luminati’s trade secrets, for the purpose of competing with Luminati’s

residential proxy service.

       65.      Luminati has suffered damages and BI Science has been unjustly enriched as

Luminati lost business to BI Science’s competing GeoSurf service as a result of BI Science’s

misappropriation of Luminati’s trade secrets.

       66.      BI Science’s misappropriation of Luminati trade secrets was willful and malicious.

       67.      Luminati is entitled to recover the actual loss suffered by Luminati, any additional

damages to account for BI Science’s unjust enrichment, and exemplary damages as a result of BI

Science’s misappropriation of its trade secrets under 18 U.S.C. § 1836(b)(3)(B) and (C).



                                    PRAYER FOR RELIEF



          WHEREFORE, Plaintiff Luminati respectfully requests that this Court enter:


       A. A judgment that each of the Asserted Patents is valid and enforceable.

       B. A judgment in favor of Luminati that the Defendant has and is infringing the Asserted

             Patents;

       C. A judgment declaring Defendant’s infringement to be willful.




                                                 26
Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 27 of 28 PageID #: 27



     D. A judgment in favor of Luminati that the Defendant tortiously interfered with

        Luminati’s Employment Agreements;

     E. A judgment in favor of Luminati that the Defendant misappropriated Luminati’s trade

        secrets under 18 U.S.C. § 1836(b);

     F. A judgment and order for damages under 18 U.S.C. § 1836(b)(3)(B);

     G. A judgment and order for exemplary damages under 18 U.S.C. § 1836(b)(3)(C);

     H. A judgment declaring that this case is exceptional within the meaning of 35 U.S.C. §

        285;

     I. A permanent injunction enjoining Defendant, its officers, directors, agents, servants,

        employees, associates, partners, customers, server owners and / or operators, and other

        persons who are in active concert or participation with BI Science, from infringing the

        Asserted Patents and/or such other equitable relief the Court determines is warranted

        in this case;

     J. A judgment and order requiring the Defendant to pay to Luminati its damages,

        enhanced damages, costs, expenses, prejudgment and post-judgment interest, and

        attorneys’ fees, if applicable, for the Defendants’ infringement of the Asserted Patents

        as provided under 35 U.S.C. §284 and/or §285, and an accounting of ongoing post-

        judgment infringement;

     K. Disgorgement of the amount by which BI Science has been unjustly enriched; and

     L. Any and all other relief, at law or in equity that this Court deems just or proper.



                              DEMAND FOR JURY TRIAL




                                              27
 Case 2:18-cv-00483-JRG Document 1 Filed 11/08/18 Page 28 of 28 PageID #: 28



        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Luminati hereby demands

a trial by jury of all issues so triable.




 Dated: November 08, 2018                       Respectfully submitted,



                                               By: /s/ Korula T. Cherian__

                                               S. Calvin Capshaw
                                               State Bar No. 03783900
                                               Elizabeth L. DeRieux
                                               State Bar No. 05770585
                                               Capshaw DeRieux, LLP
                                               114 E. Commerce Ave.
                                               Gladewater, TX 75647
                                               Telephone: 903-845-5770
                                               ccapshaw@capshawlaw.com
                                               ederieux@capshawlaw.com

                                               Korula T. Cherian
                                               RuyakCherian LLP
                                               1936 University Ave, Ste. 350
                                               Berkeley, CA 94702
                                               Email: sunnyc@ruyakcherian.com

                                               Attorneys for Plaintiff




                                              28
